Citation Nr: 1614969	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to May 1983 and from April 1984 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the record shows that the Veteran requested a personal hearing before a Veterans Law Judge (VLJ).  He asked that such a hearing be coordinated with Germany, which is where he resided.  Correspondence dated in February 2016 informed him that the Board could not accommodate his hearing request, i.e. a VLJ could not fly to Germany to conduct the hearing.  He was provided additional options to provide additional evidence and argument.  If a response was not received within 30-days, the Veteran was told that the Board would move ahead to adjudicate his claim.  The Veteran has not responded.


FINDING OF FACT

A right knee disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present left knee disorder as a result of service or a service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in June 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes partial service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  Although the Veteran stated he had seen internet source material and that doctors had told him that his arthritis had developed as a result of chondromalacia, he has not adequately identified any documented opinions or records addressing this matter.  The Veteran was also notified that VA was unable to obtain copies of service treatment records associated with his first period of active service, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  It is significant to note, however, that the records of his treatment for right knee complaints and his separation examination are included in the available record.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.


Service Connection Claim

The Veteran contends that he has a present right knee disability as a result of active service.  He asserted that he had chondromalacia in service developed into osteoarthritis requiring treatment after service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issue of manifest arthritis in the present case.

Service treatment records dated in July 1981 showing the Veteran complained of right knee pain and reported a history of a knee injury two years earlier.  A diagnosis of chondromalacia was provided.  An April 1982 report noted bilateral knee pain and a diagnosis of chondromalacia.  His February 1992 separation examination report noted a long history of right knee pain.  

Private treatment records dated in October 2009 noted the Veteran underwent operations for a soft tissue tumor on the right knee in February 2009 and June 2009.  An April 2010 X-ray study of the right knee revealed under load a nearly complete collapse of the medial joint space with beginning osteophyte formations and beginning retropatellar arthritis.  Magnetic resonance tomography in May 2010 revealed pronounced degenerative changes of the medial compartment with chondropathy and degenerative signs of the remaining meniscus.  The diagnosis was pronounced right medial gonarthrosis, status post arthroscopy and partial lateral meniscus resection, and femoro-patellar chondromalacia III-IV.  

On VA ordered examination in November 2011 the Veteran reported that he had fallen from a tank in 1977 and sustained a fracture at the right knee joint with casting treatment for six weeks.  The examiner provided a diagnosis of pan-gonarthrosis II-III right (osteoarthritis).  No opinion as to etiology was provided. 

A March 2012 VA opinion based upon a review of the evidence of record noted right knee treatment in service, private treatment with arthroscopy time two, and VA examination with a diagnosis of pan gonarthrosis, 2nd - 3rd osteoarthritis.  The examiner, however, found that there was no evidence of degenerative arthritis or meniscal injury during active service.  It was noted that the evidence demonstrated that approximately 16 years after service the Veteran required surgery for a soft tissue tumor on the right knee and that since that time he had experienced knee problems.  He was also shown to have previously worked as a security guard requiring prolonged standing and the ability to push off or run quickly on short notice or in response to emergencies.  The examiner found that although the Veteran had knee pain in service there was no evidence of degenerative change that contributed to the meniscus damage for which surgery was required.  It was found to be less likely that his current total knee osteoarthritis was caused by or secondary to chondromalacia with complaints of right knee pain noted in service.

Based upon the evidence of record, the Board finds that a right knee disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present right knee disorder as a result of service.  Arthritis is not shown to have been manifest within one year of his separation from active service.  The opinion of the March 2012 VA examiner is found to be persuasive.  The examiner is shown to have reviewed of the evidence of record and considered the Veteran's lay statements and history, to include injury and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board acknowledges that the Veteran is competent to report symptoms he has experienced, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a right knee disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


